Citation Nr: 1419438	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO. 09-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's daughter


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1943 to January 1946.  He died in May 2008.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A May 2008 death certificate indicates that the Veteran died in May 2008 at the age of 83.  The certificate of death lists the immediate cause of death as complications of blunt force head trauma due to a fall in a garage.  A coumadin prescription and unstable gait were listed as other conditions contributing to death.

2. At the time of the Veteran's death, service connection was in effect for bilateral hearing loss (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), psychogenic headaches (rated as 10 percent disabling), degenerative arthritis of the knees (each rated as 10 percent disabling), and perforated right ear drum and left great toe shell fragment wound (each rated as noncompensable).

3. The weight of the probative evidence of record is against a finding that the cause of the Veteran's death was related to his active military service or a service-connected disability.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  A VA letter issued in July 2010 fully satisfied the duty to notify provisions with respect to service connection for DIC benefits.  Although this notice was issued subsequent to the initial adjudication of the claim, the appellant has not been prejudiced in this regard as the matter was subsequently readjudicated and a supplemental statement of the case was issued.

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, identified private treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, VA obtained a medical opinion addressing the etiology of the cause of the Veteran's death.  In that regard, the Board finds the medical opinion obtained to be adequate in this case, as it provides sufficient explanation to support the conclusion that the cause of the Veteran's death is not related to his service-connected disabilities.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the appellant nor her representative has challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

In the December 2011 remand, the Board noted that, although the August 2010 VA examiner cited several VA treatment records from the Minnesota VA healthcare system, these records did not appear to be associated with the claims file.  The appellant's claim was subsequently remanded in order to request the outstanding records.  The claims folder contains additional medical records along with a negative response from the Minnesota VA healthcare system, indicating that they did not possess either the February 1, 2007 or March 2008 requested records.  The appellant was contacted in October 2012 and told that the records were unavailable.  She stated that she did not possess copies of the records either.  The AMC subsequently issued a formal finding of unavailability in November 2012 for the February 1, 2007 and March 2008 medical records.
 
Thereafter, the appellant stated in December 2012 that she had no other evidence to submit in support of her claim.  In this regard, the Board's prior remand instructions have been substantially completed with respect to the appellant's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case did specifically identify to the appellant, prior to her testimony, the issue on appeal and both the appellant and her representative demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The representative clearly identified the legal requirements to establishing service connection for the cause of the Veteran's death, and discussed these relevant issues in his presentation.  The VLJ indicated that additional evidence would be submitted by the appellant and asked questions of both witnesses that elicited clarifying testimony.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2); any error in notice or assistance by the VLJ at the April 2010 Board hearing constitutes harmless error.

As the appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

II. Service Connection - General

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

III. Service Connection - Dependency and Indemnity Compensation (DIC)

The appellant contends that the cause of the Veteran's death is related to his service-connected bilateral knee arthritis.  Specifically, the appellant asserts that the Veteran's arthritis made his gait unsteady which caused him to fall, resulting in the blunt force head trauma that was the ultimate cause of death.  The appellant has also indicated that the Veteran's left great toe injury may have also contributed to his unsteady gait.

The Veteran died in May 2008 at the age of 83.  The certificate of death reported the immediate cause of death as complications of blunt force head trauma due to a fall in the garage.  Other significant conditions contributing to death but not resulting in the underlying cause were identified as a coumadin prescription and an unsteady gait.

At the time of the Veteran's death service connection was in effect for bilateral hearing loss (rated as 30 percent disabling), tinnitus (rated as 10 percent disabling), psychogenic headaches (rated as 10 percent disabling), degenerative arthritis of the knees (each rated as 10 percent disabling), and perforated right ear drum and left great toe shell fragment wound (each rated as noncompensable).

In support of her claim, the appellant has submitted numerous lay statements, asserting that it is her firm belief that the Veteran's death is directly attributable to his service-connected disabilities, to specifically include his knee arthritis, which she claims resulted in an unsteady gait and the resulting fall.  The appellant and her daughter also testified at the April 2010 hearing before the undersigned VLJ.  At the hearing, the appellant stated that the Veteran had difficulty getting out of a seated position and that his knees had gotten progressively worse with time.  She believed that the Veteran's knees and not his other non-service connected disabilities were the direct cause of his unsteady gait.  She testified to observing instability in the Veteran's knees and that they would give out, however, she had not observed any falls.  She was also unaware that the Veteran had demonstrated symptoms of Parkinson's disease and denied that the Veteran experienced residual symptoms following his stroke.  The Veteran's daughter also testified that he had an unsteady gait due to his knees.  She reiterated that the Veteran had difficulty getting out of a seated position and stated that she had observed him fall while walking.

The evidence in this case also includes VA and private treatment reports.  A March 1981 report reflects that the Veteran was prescribed coumadin after he experienced a transient ischemic attack (TSA) (coumadin was listed as one of the underlying causes of death on the Veteran's Death Certificate, however, as the evidence clearly reflects that he was prescribed coumadin for residuals of his nonservice-connected hip disability, the Board will not address this issue).  While receiving private treatment in June 2006 the Veteran reported weakness in his extremities and numbness of the lower extremities.  Physical evaluation at that time revealed full range of motion of all extremities.  An October 2006 private treatment report reflects that the Veteran was diagnosed with peripheral neuropathy.

A VA examination was provided to the Veteran in October 2006 to assess the nature and etiology of his knee disability.  The Veteran reported occasional knee pain but did not wear braces.  He also reported difficulty on stairs and a right leg limp secondary to his right hip replacement.  Physical examination revealed active flexion to 130 degrees and full range of motion with passive flexion, in both knees.  No instability was observed in either knee.

Absent from the claims file, but cited and summarized by the August 2010 VA medical examiner (as well as the November 2008 examiner) is a March 2008 neurological evaluation.  (The August 2010 report also contains a citation to a December 7, 2005 record that does not appear to match the two records from December 7, 2005 contained in the claims file.  However, even though the examiner notes this record, he does not rely directly on this information, which in any event is consistent with the other medical evidence of record.)  The summary contained in the August 2010 opinion report reflects that, on examination in March 2008, the Veteran had persistent problems with tremors in the upper extremities.  The Veteran described sensory loss in the plantar aspect of each foot.  His gait was Parkinsonian with shuffling stride, en bloc turns, retro-propulsion, and festination (involuntary tottering walk).  Romberg's sign was positive.  The March 2008 examiner encouraged use of his cane as the Veteran was at significant risk for falling.  In addition to his Parkinson's disease, the examiner opined that the Veteran was likely experiencing some sensory loss in his distal lower extremities as a result of likely age-related polyneuropathy which could contribute to his difficulty with balance.

Medical reports from May 5 through May [redacted], 2008 reflect that the Veteran was alone in his garage when he apparently experienced a near syncopal episode and fell backwards, striking his head.  The reports from this time indicate that the Veteran fractured the occipital portion of his skull.  The reports also reflect that the fall was unwitnessed and that his wife found him in the garage lying face down.  It is not entirely clear whether the fall occurred at ground level or while the Veteran was on a ladder.  Emergency room notes indicate that it was a ground level fall; however, the ambulance report suggests that the Veteran may have been on a ladder at the time.

In August 2010 a VA medical opinion was obtained.  With regard to the cause of the Veteran's death, the examiner opined that it was less likely as not that the Veteran's service-connected disabilities, including bilateral hearing loss, tinnitus, psychogenic headaches, bilateral knee arthritis, perforated eardrum, and left foot shell fragment wound caused or contributed substantially or materially to the Veteran's death from blunt force trauma.  The examiner stated that bilateral hearing loss and tinnitus would not cause loss of balance.  He noted that the Veteran reported dizziness related to his headaches but that no falls had been reported because of dizziness.  He also cited the October 2006 VA examination report which reflects that the Veteran stated that his left foot pain caused him to be thrown off balance on occasion; however, the Veteran did not report any associated falls.  With regard to the knee disability, the examiner stated that arthritis caused the Veteran to limp but that a limp is not considered an unstable gait.  He noted that there were no reports of falls due to the Veteran's knees in his medical history.  The examiner also cited the October 2006 VA examination report which reflects no instability in the Veteran's knees.  It was the examiner's opinion that if the Veteran were walking at the time of the fall it would be expected that he would fall forward and not backwards as was speculated in the March 2008 emergency room notations (which reflect that the Veteran had a near syncope episode and may have fallen backwards).  He concluded that the most likely cause of a possible fall would be secondary to his lower extremity peripheral neuropathy that was believed to be age related or to his early Parkinson's as outlined in the neurologic evaluation done in March 2008.

After review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  In reaching this decision, the Board has considered the assertions of the appellant and her daughter, specifically that the Veteran's gait was unsteady because of his service-connected knee arthritis.  The Board notes that the appellant and her daughter testified to witnessing the Veteran's knees give way.  However, the medical evidence simply does not support the assertion that the Veteran's knees were unstable or the cause of his unsteady gait.  As described, the Veteran had full range of motion in his extremities and no instability of either knee was observed upon examination in October 2006.  The Veteran did not wear any knee braces, although he did use a cane.  He also experienced lower extremity polyneuropathy, Parkinsonian symptoms (including a shuffle, en bloc turns, Romberg's, and involuntary wobbling), loss of sensation in his feet, and limped as a result of a non-service connected right hip disability.  Moreover, while the appellant and her daughter are competent to report what they observe, (e.g. unsteady gait) they have not demonstrated that they possess the required medical expertise to diagnose precisely what caused the Veteran's unstable gait.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  Further, the evidence reflects that the Veteran's fall was unwitnessed and that the Veteran did not communicate any cause for his fall prior to his death.  Therefore, any assertions made by the appellant or her daughter concerning the cause of the fall, to include the Veteran's gait, are speculative in nature.

Conversely, the Board finds the opinion provided by the August 2010 VA examiner to be highly probative.  The examiner reviewed the claims file, including the testimony of the appellant and her daughter.  His conclusion that it was less likely as not that the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death is supported by adequate rationale and consistent with the evidence of record.  He attributed the Veteran's fall to the other lower extremity non-service-connected disabilities the Veteran was experiencing prior to his death, specifically the peripheral neuropathy, which is well documented in the claims file.  He also noted that there were no reported falls due to knee instability in the medical records and that the Veteran's limp would not indicate that his gait was unstable.  Further, the examiner stated that had the Veteran been walking (an activity that would be affected by an unstable gait) at the time of his fall, it would be expected that he would have fallen forward and not backwards.  The evidence of record clearly indicates a backwards fall as illustrated by the May 2008 emergency room reports reflecting a fracture on the back of the skull.  Those same reports also indicated that the cause of the fall was a near syncope episode and made no mention of an unstable gait.  The Board finds that based on the examiner's opinion, it is less likely as not that the Veteran's knee arthritis affected his gait or that his gait played a part in his fall.

Accordingly, as the most probative and competent evidence of record addressing the etiology of the cause of the Veteran's death found that it was "not at least as likely as not" that the Veteran's service-connected bilateral knee arthritis either caused or substantially or materially contributed to the Veteran's death, the weight of the probative evidence of record is against linking the Veteran's fatal traumatic brain injury to his active military service or to any service-connected disability.  The evidence does not demonstrate that his fall was related to his hearing loss, tinnitus, or great toe injury.  Thus, service connection for the cause of the Veteran's death is not warranted.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


